Filed 5/6/16 In re C.P. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re C.P., a Person Coming Under the
Juvenile Court Law.
                                                                 D068935
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                 (Super. Ct. No. EJ3763)
         Plaintiff and Respondent,

         v.

CHRISTINA P.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,

Gary M. Bubis, Judge. Affirmed.

         Marisa L. D. Conroy, under appointment by the Court of Appeal, for Defendant

and Appellant.

         Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel, and Patrice Plattner-Grainger, Deputy County Counsel, for Plaintiff and

Respondent.
                                              I.

                                     INTRODUCTION

       Christina P. (Christina) appeals a judgment terminating her parental rights to her

minor daughter, C.P. Christina contends (1) that the juvenile court abused its discretion

in denying her Welfare and Institutions Code1 section 388 petition to modify the court's

previous order terminating reunification services and (2) that the juvenile court erred by

failing to apply the beneficial relationship exception to the termination of parental rights

as expressed in section 366.26, subdivision (c)(1)(B)(i)). We affirm.

                                              II.

                   FACTUAL AND PROCEDURAL BACKGROUND

       In early January 2014, the San Diego County Health and Human Services Agency

(the Agency) filed a petition on behalf of one-month-old C.P. under section 300,

subdivisions (a) and (b). The petition alleged that on December 31, 2013, C.P.'s parents

exposed her to the risk of serious physical harm from violent confrontations between

them involving the use of physical force (§ 300, subd. (a)). The parents have a history of

domestic violence. They had taken C.P. to a New Year's Eve party, at which Christina

became visibly inebriated. She and C.P.'s father (Father) engaged in an argument that

involved shouting, kicking and hitting. The petition further alleged that C.P. was at

substantial risk of serious physical harm as a result of the parents' inability to provide




1     Further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.
                                              2
regular care for her due to mental illness, developmental disability, or substance abuse

(Id., subd. (b)).

       The event that led to the Agency receiving a referral on January 1, 2014, involved

a New Year's Eve party at which both Christina and Father were present, despite the

existence of a restraining order against Father, protecting Christina and four of C.P.'s

older half siblings.2 Christina became intoxicated, and while Father was in a Jacuzzi

with some female friends, Christina kicked him in the back of the head and then stumbled

and fell backward while attempting to back down the Jacuzzi steps, all while holding C.P.

in her arms. Someone tried to help Christina get up, but Christina pushed the woman and

took a swing at her. The two began to fight. Christina was still holding C.P. Others

intervened, and Father took C.P. from Christina and went inside the house.

       Christina insisted on leaving the party with C.P. Father left the party on foot,

taking C.P. with him. The host would not allow Christina to drive home, so the host's

husband and another guest gave her a ride home. Father returned to the party and was

provided a ride to his grandmother's home.

       The following morning, Father was walking to a store to buy items for C.P. and

passed Christina's home. Christina was outside. When she saw Father she said, "[C]ome

on, come on," and then approached him and pulled a pocket knife. Father returned to his

grandmother's home and called the police. Christina was arrested for assault with a

deadly weapon, and Father was arrested for violating the restraining order.



2      The parents had also been living together, in violation of the restraining order.
                                             3
       In discussing the incident with a social worker, Christina said that she had

received a ride home from the party and was awakened at around 4:00 a.m. by Father

knocking on her door. Christina was angry with him and told him to go away. She then

called the police to report that Father had C.P. The police told her that Father had a right

to have C.P. with him. The next thing Christina remembered was being arrested for

pulling a knife on Father.

       At the detention hearing, the juvenile court made a finding that a prima facie

showing had been made with respect to the petition. The court ordered C.P. detained in

the approved home of a relative. The court also ordered that Christina and Father be

provided reunification services and liberal, though separate, supervised visitation with

C.P.

       The Agency's detention and jurisdiction/disposition reports indicated that Christina

had been the victim of sexual and physical abuse as a child, and began drinking, smoking,

and acting out at the age of 13, after her abusive father died. Christina has six children,

including C.P. The Agency received four child abuse referrals involving Christina's older

children between September 2004 and July 2011; three of the referrals were deemed

unfounded or inconclusive. One referral was deemed substantiated. In September 2013,

Christina lost custody of her then 4-year-old and 13-year-old children to their father in

family court after engaging in domestic violence with C.P.'s father.

       After C.P. was removed from Christina's care, Christina participated in voluntary

services for substance abuse treatment and resumed therapy, which she had previously

attended in 2013. However, Christina admitted that she had violated the restraining order

                                              4
against Father, and denied having a substance abuse problem, contending that the New

Year's Eve incident was an isolated event. However, she later acknowledged being a

"binge drinker."

       On March 7, 2014, the trial court made a true finding on the section 300 petition.

The court set a contested dispositional hearing for the following month. The

dispositional hearing was later continued to May 2014.

       During this time, Father failed to participate in any services and failed to provide

the Agency and/or C.P.'s caregivers with his new address when he moved in March 2014.

       On May 16, 2014, the juvenile court ordered C.P. removed from her parents'

custody, finding that there is or would be a substantial danger to C.P.'s physical health,

safety, protection, or physical or emotional well-being if she were returned home. The

court ordered C.P. placed in the home of a relative,3 and Christina was granted

reasonable unsupervised visitation. Christina's case plan required her to participate in a

substance abuse treatment program, Narcotics Anonymous (NA)/Alcoholics Anonymous

(AA) meetings, random drug testing, a weekly domestic violence support group,

individual therapy, and parenting education. Christina was warned that because C.P. was

under three years old, she could be limited to six months of services.

       With respect to the six-month review hearing, the Agency recommended

continuing Christina's services to the 12-month date. At that point in time, Christina had



3       C.P. was initially placed in the home of a paternal aunt and uncle, but was moved
to the home of her paternal grandmother in April 2014, where she has remained
throughout this case.
                                              5
completed a substance abuse treatment program and reported that she was working on

step 4 of a 12-step program. However, during September 2014, the social worker made

an unannounced visit to Christina's home and observed an alcohol container in the

recycling bin outside the home. Christina claimed that the bottle was not hers and said

that her neighbors often used her bins. She submitted to a drug test the following day,

which came back negative. Because Christina's attendance at AA meetings had

decreased between July 2014 and October 2014, the social worker encouraged her to

increase her attendance to at least one meeting per week.

       Christina was also participating in domestic violence treatment, parenting

education, and individual therapy. During this period of time, Christina's visitation with

C.P. had progressed to eight hours of unsupervised visits per week.

       Christina had indicated to the social worker that she had no desire to resume a

relationship with Father. The social worker was concerned, however, that Christina was

not being completely forthright. In July and August 2014, C.P.'s paternal grandmother

had told the social worker that she suspected that Christina and Father had been having

contact, based on conversations she had had with both parties.

       At the November 2014 six-month review hearing, Christina requested that the

matter be set for trial, and the court set a contested hearing for December 16, 2014.

       In a report submitted prior to the contested six-month review hearing, the social

worker noted that new concerns had arisen, causing the Agency to recommend that

Christina's visits with C.P. be supervised. The social worker reported that on November

6, 2014, the paternal grandmother had told the social worker that at one point in the

                                             6
weeks prior, she had arrived at Christina's home approximately 30 minutes early.

Christina was outside, while C.P. was inside, strapped in a car seat and watching

television, and had a very wet diaper. On November 7, the paternal grandmother left a

message for the social worker stating that Father had called the paternal grandmother

from Christina's home. He said that Christina had invited him over and they were in a

fight. The paternal grandmother could hear Christina shouting obscenities in the

background. The paternal grandmother believed, based on the way that Christina was

speaking, that she had been drinking.

       On November 10, the social worker received a " 'calls for service' " log for

Christina's address from the San Diego County Sheriff's Department. The log indicated

that on June 6, 2014, an anonymous call for service had been made alleging that there

were four people at Christina's home, and that two of the people had restraining orders

against each other. When an officer arrived at the home, no one answered the door.

Another call for service at Christina's address came in on October 18, 2014. On that day,

Christina had called and stated that Father had come to her home, and that he had just

left. Christina had not reported either incident to the social worker.

       On November 12, the paternal grandmother reported that Christina had told her

that Father had pulled a knife on her on November 7. The paternal grandmother also

reported that Father had told her that he had been seeing C.P. When asked by the social

worker about whether Father had been at her home, Christina maintained that he had not

been to her home, and denied having told the paternal grandmother that Father had pulled

a knife on her.

                                              7
       The social worker stated in the addendum report for the contested hearing that "[i]t

is concerning to the Agency that [Christina] is able to identify red flags for domestic

violence but seems to be pursuing contact with the father." She also "question[ed]

[Christina's] understanding of the protective issues and ability to place the needs and

safety of her daughter ahead of her own needs." Because of these concerns, the Agency

filed a section 388 petition requesting a change in Christina's visitation from

unsupervised to supervised.

       The juvenile court granted the Agency's request to change Christina's visitation to

supervised. In addition, consistent with the Agency's recommendations, the juvenile

court terminated reunification services for Father, but continued services for Christina for

another six months after finding that she had made substantive progress with the

provisions of her case plan.

       At the conclusion of the contested hearing on December 16, the social worker

provided Christina with a copy of her case plan for the 6- to 12-month review period, as

well as a list of the things the social worker wanted to see from Christina in order for her

to transition back to unsupervised visits with C.P. After the hearing, Christina admitted

to the social worker that Father had come to her home on October 18, 2014. Although

she had been told to go to the Sheriff's Department with the photograph she had taken of

him on her property, Christina had not done so. She also claimed that she did not know

that she was supposed to report the restraining order violation to the social worker.

Christina further admitted that she had allowed Father into her home on November 7,

2014. Christina said that she had been afraid to tell the social worker. Christina

                                              8
apologized for not being truthful with the social worker about the incident. Christina and

the social worker also discussed Christina's "safety plan," which Christina prepared in

October 2014. Christina had not yet followed through with some of the items in the plan.

       On December 17, 2014, Christina left the social worker a voice mail stating that

Father had been at her home the night before, and that she had called the police. The

social worker confirmed with police what Christina had told her.

       Christina and the social worker were supposed to meet in January 2015 to go over

Christina's case plan. However, Christina did not respond to the social worker's attempts

to contact her, and they did not meet in January 2015.

       In early January 2015, Christina admitted to her therapist that she had allowed

Father into her home on November 7, 2014. She also said that Father had assaulted her

that day. She had not called 911 because she thought it would reflect poorly on her case

with the Agency. Christina told the therapist that she was staying with a friend because

she did not feel safe living in the same mobile home park where Father had been staying

with his grandmother. Christina said that she was considering moving from her home

and renting it out.

       Because Christina had never mentioned the assault to the social worker, the social

worker was concerned that Christina was withholding important information from her.

When the social worker asked Christina about the November 7, 2014 incident while they




                                            9
were at court on March 5, 2015, Christina avoided the question. She eventually admitted

that Father had assaulted her in November, but declined to provide additional details.4

       The social worker learned of another incident of domestic violence between

Christina and Father that occurred on January 30, 2015. Christina did not immediately

report the incident to the social worker, but mentioned it only in response to the social

worker's inquiry regarding why she was staying with her sponsor, more than two weeks

after the incident.5 Christina indicated that on January 30, she had been outside on her

porch when Father approached her and said that they needed to talk. Christina went into

the house to call the police, and Father followed her inside and took the phone from her.

Christina believed that Father had been drinking. According to Christina, Father

proceeded to choke her six times over a two-hour period. Father threatened to kill her

and her family if she " 'snitched.' " Christina escaped when Father let her go to the

kitchen to get a drink. She ran out the door to a neighbor's house.

       Despite this incident, Christina apparently returned to her home unaccompanied

later that day to check her mail and check on her home. Because she believed that Father

had taken a spare set of keys, Christina returned another day with her sponsor and her

sponsor's husband to change the locks.




4     Christina eventually admitted that she had sexual intercourse with Father on
November 7, 2014.
5     Christina had called and told the social worker that she was staying with her
sponsor on February 2, but had not indicated her reason for doing so.
                                             10
       In April 2015, the social worker received an update from Christina's therapist. At

that point, Christina's target date for completion of her domestic violence goal had been

pushed out to June 2015.

       The social worker believed that Christina had made some progress in addressing

the protective issues. However, she repeatedly failed to be forthcoming with the social

worker and made poor choices that could place C.P. at risk of harm. The social worker

found Christina's failure to share relevant information "concerning," because Christina

"has not demonstrated her ability to keep the Agency informed of situations and then is

evasive when asked about situations, which would place [C.P.] at risk for harm if she

were placed in [Christina's] care."

       At the 12-month review hearing on April 14, 2015, the court determined that

returning C.P. to her parents' care would create a substantial risk of detriment to her

physical and emotional well-being, and that there was not a substantial probability of

returning C.P. to parental custody by the 18-month date. The court determined that the

services that had been provided were reasonable, and terminated Christina's reunification

services.

       On August 26, 2015, approximately four months after the court terminated her

services, Christina filed a petition to modify, pursuant to section 388, seeking additional

reunification services and that C.P. be placed in her home.

       As changed circumstances, the petition cited Christina's completion of outpatient

substance abuse treatment, her attendance at AA meetings, participation in group and

individual domestic violence treatment, completion of parenting classes, continued

                                             11
treatment by a therapist, the fact that Christina had maintained sobriety for 18 months,

and the fact that she had secured safe and confidential housing.

       Between June and July 2015, the social worker observed several supervised visits

between Christina and C.P. During this time period, Christina had weekly supervised

visits with C.P. at the Family Visitation Center. However, she did not call C.P.'s

caregivers between visits to ask about C.P. During one visit, the social worker observed

C.P. greet Christina with a smile and refer to her as "Mama." Christina brought snacks

and toys for C.P., and C.P. frowned as Christina placed her in her car seat at the end of

the visit. During another visit, the social worker observed C.P. scream and rush toward

Christina, and she put her arms out for Christina to carry her. C.P. played with toys, and

did not appear to be distressed at the conclusion of the visit. During a third visit, C.P.

repeatedly said, "Nana" and appeared as if she was about to cry. When Christina arrived,

C.P. initially walked away from her to continue playing, but Christina managed to get

C.P. to play with her. C.P. smiled and kissed Christina goodbye as Christina placed her

in her car seat.

       The social worker opined in late July 2015 that Christina and C.P. did not share a

parent-child relationship. Christina did not call between visits to inquire about how C.P.

was doing and she did not provide for C.P.'s daily care or meet her needs. Further, C.P.

had been removed from Christina's care when she was less than two months old. The

social worker recommended adoption for C.P., and reaffirmed this recommendation in

September, prior to the contested section 366.26 hearing.



                                             12
       The juvenile court considered Christina's section 388 petition at the section 366.26

hearing on September 16, 2015. Christina was present and represented by counsel. The

court received in evidence the Agency's reports, and heard testimony from Christina and

Christina's therapist, Rhonda Smallwood. Smallwood had first begun private counseling

with Christina in September 2014. At the time Smallwood testified, Christina's

counseling was voluntary, not court-ordered.

       Smallwood testified that she was aware of the domestic violence altercation

between Christina and Father in early November 2014 because Christina had told her

about it. She was also aware of a domestic violence incident on January 30, 2015. After

that incident, Christina moved out of her home, placed the home for sale, and moved to a

new home, keeping her address confidential. According to Smallwood, Christina's

actions demonstrated an ability to keep herself safe. Smallwood also indicated that

Christina was in a new relationship that was different from her relationship with Father.

She appeared to be making progress and had broken her pattern of becoming involved in

violent relationships.

       Christina testified that she visited C.P. once a week. During the visits, she played

learning games and engaged in other activities with C.P. Christina indicated that she had

a total of six children, three of whom were still minors. She had unsupervised visitation

with her then 5-year-old daughter and then 14-year-old son. Christina told the court that

she had completed a 24-week group domestic violence program, as well as substance

abuse treatment. She continued to attend AA meetings, worked with a sponsor, and

regularly attended individual counseling.

                                            13
       The court determined that Christina had shown changed circumstances, but that

she had failed to sufficiently demonstrate that granting the petition would be in C.P.'s

best interests.

       The court proceeded to the contested section 366.26 hearing. Christina objected to

the termination of her parental rights, and contended that the beneficial relationship

exception applied. The court followed the Agency's recommendations and concluded

that C.P. was adoptable.6 The court determined that the beneficial relationship exception

did not apply and terminated Christina's parental rights.

       Christina filed a timely notice of appeal.

                                             III.

                                       DISCUSSION

A.     The juvenile court did not abuse its discretion in denying Christina's
       section 388 petition

       In her section 388 petition, Christina requested that the court order that C.P. be

placed in her care and that she be provided additional reunification services. As changed

circumstances, the petition alleged that Christina had made progress in therapy, had

achieved 18 months of sobriety, had procured stable and confidential housing, and

"demonstrated success even without Agency supervision." Christina supported these

allegations with a letter from her therapist discussing her progress. The petition further




6       C.P.'s attorney joined with the Agency in requesting the termination of parental
rights.
                                             14
alleged that the proposed modification would be in C.P.'s best interests because there

continued to be a strong bond between C.P. and Christina.

       Christina asserts that the trial court abused its discretion in denying her section

388 petition requesting that the court modify its April 15, 2015 order in which the court

terminated her reunification services. She contends that while the trial court correctly

determined that she had demonstrated a sufficient change in circumstances, the trial court

acted arbitrarily in failing to conclude that granting her petition would promote C.P.'s

best interests.

       1.         Legal standards

       Section 388 allows the juvenile court to modify an order if a party establishes, by a

preponderance of the evidence, that changed circumstances exist and that the proposed

change would promote the child's best interests. (In re Zachary G. (1999) 77
Cal. App. 4th 799, 806.) To obtain a hearing on a section 388 petition, the parent must

make a prima facie showing as to both of these elements. (Ibid.; In re Justice P. (2004)

123 Cal. App. 4th 181, 188.) The petition should be liberally construed in favor of

granting a hearing, but "[t]he prima facie requirement is not met unless the facts alleged,

if supported by evidence given credit at the hearing, would sustain a favorable decision

on the petition." (In re Zachary G., supra, at p. 806.) We review the denial of a section

388 petition for abuse of discretion. (Id. at p. 808; In re Jeremy W. (1992) 3 Cal. App. 4th
1407, 1413; In re Aljamie D. (2000) 84 Cal. App. 4th 424, 431, 433.)




                                             15
       In determining whether the petition makes the necessary showing, the court may

consider the entire factual and procedural history of the case. (In re Justice P., supra,

123 Cal.App.4th at pp. 188-189.)

       2.     Analysis

       The juvenile court found that Christina had met her burden to demonstrate the

existence of changed circumstances. However, the court determined that Christina had

not met her burden to demonstrate that the change she proposed would promote C.P.'s

best interests. We see no abuse of discretion in the juvenile court's finding that granting

the section 388 petition would not be in C.P.'s best interests.

       Beyond asserting that placing C.P. with Christina would be in C.P.'s best interests

because there exists a "bond" between C.P. and Christina and that C.P. has an "interest in

preserving her existing familial unity," Christina offered essentially no evidence that her

requested change would be in C.P.'s best interests. Despite Christina's assertion about the

existence of a "bond" between her and C.P., the juvenile court was particularly concerned

with the fact that C.P. had spent the vast majority of her life in the care and custody of

someone other than Christina. Specifically, C.P. had been taken out of Christina's care

when she was just 1.5 months old, and thus, "this child has spent 95 percent of her life in

the custody of someone other than the mother." The court noted that Christina's contact

with C.P. had been limited to "a couple of hours a week for visitation." Given this

history, the court was concerned with the magnitude of the change to C.P.'s life that

would occur if C.P. were to suddenly be placed in Christina's custody. The trial court



                                             16
agreed with Christina's honest answer that C.P. would likely be "confused" if she were to

be placed with her mother "in a strange home."

       The trial court was properly concerned with how such an enormous change might

impact C.P., who had been in her mother's custody only as a newborn, for less than two

months. Christina had supervised visitation during much of C.P.'s life, and saw her only

weekly for approximately two hours of visitation during the months leading up to the

section 366.26 hearing. Further, Christina did not call to inquire about C.P.'s well-being

between visits or try to engage with C.P. Given this history, the court did not abuse its

discretion in denying Christina's section 388 petition on the ground that it would not be in

C.P.'s best interests to place her in Christina's custody.7



7      Christina asserts that we should apply the factors in In re Kimberly F. (1997) 56
Cal. App. 4th 519 (Kimberly F.) to our best interests analysis. In Kimberly F., the
reviewing court stated that the juvenile court should consider the following factors in
ruling on a section 388 petition: the seriousness of the problem that led to the
dependency, the reason that the problem continued, the ease with which a change of
circumstance could be achieved, the nature of any change, the reason a change did not
occur sooner, the strength of the parent-child and child-caretaker bonds and the length of
time the child has been in the system. (Kimberly F., at pp. 530-532.) A consideration of
these factors would not assist Christina. The domestic violence in Christina's relationship
with men had resulted in her loss of custody of two older nondependent children and was
a serious problem. Christina's contact with the Agency had occurred over a ten-year
period. In addition, Christina's substance abuse problems were significant. Further, by
the time of the section 388 hearing, C.P. had been in the dependency system for one year
and nine months, the vast majority of her life. Christina had received reunification
services, and then, after the court terminated the court-mandated reunification services,
sought out counseling, participated in group domestic violence treatment, and completed
outpatient substance abuse treatment. Christina progressed in her treatment plans.
However, during the pendency of the dependency proceeding, Christina had been
involved in additional violent episodes with C.P.'s father, and had had other contact with
the father as well, which she concealed from the Agency. Further, although C.P. enjoyed
her visits with Christina, she was thriving in the care of her paternal grandmother. Thus,
                                              17
B.     The juvenile court did not err in declining to apply the beneficial relationship
       exception

       Christina contends that the court should not have terminated her parental rights

because of the beneficial nature of her parental relationship with C.P. (§ 366.26, subd.

(c)(1)(A).) We are not persuaded.

       1.     Legal standards

       If a dependent child is adoptable, the court must terminate parental rights at the

section 366.26 hearing unless the parent proves the existence of a statutory exception to

adoption. (Id., subd. (c)(1).) An exception exists if "[t]he parents have maintained

regular visitation and contact with the child and the child would benefit from continuing

the relationship." (Id., subd. (c)(1)(B)(i).) "A parent asserting the parental benefit

exception has the burden of establishing that exception by a preponderance of the

evidence." (In re J.C. (2014) 226 Cal. App. 4th 503, 529.)

       With respect to the visitation prong, "[r]egular visitation exists where the parents

visit consistently and to the extent permitted by court orders." (In re I.R. (2014) 226
Cal. App. 4th 201, 212.) The lack of regular visitation "fatally undermine[s] any attempt

to find the beneficial parental relationship exception." (Ibid.)

       This court has interpreted "the 'benefit from continuing the [parent/child]

relationship' exception to mean the relationship promotes the well-being of the child to

such a degree as to outweigh the well-being the child would gain in a permanent home

with new, adoptive parents. In other words, the court balances the strength and quality of

even under the factors set forth in Kimberly F., we would conclude that the trial court did
not abuse its discretion in denying Christina's section 388 petition.
                                             18
the natural parent/child relationship in a tenuous placement against the security and the

sense of belonging a new family would confer. If severing the natural parent/child

relationship would deprive the child of a substantial, positive emotional attachment such

that the child would be greatly harmed, the preference for adoption is overcome and the

natural parent's rights are not terminated." (In re Autumn H. (1994) 27 Cal. App. 4th 567,

575, italics added.)

       "We apply the substantial evidence standard of review to the factual issue of the

existence of a beneficial parental relationship, and the abuse of discretion standard to the

determination of whether there is a compelling reason for finding that termination would

be detrimental to the child." (In re Anthony B. (2015) 239 Cal. App. 4th 389, 395.)

       2.     Analysis

       The trial court found that Christina met the first prong of the beneficial

relationship exception, acknowledging that Christina consistently visited with C.P., and

that the "visits went really, really well." The trial court concluded, however, that

Christina failed to establish the second prong of the exception—i.e., that she had a

parent-child relationship with C.P. that was so beneficial that terminating her parental

rights would be detrimental to C.P. (§ 366.26, subd. (c)(1)(B)(i).)

       Specifically, the trial court determined that Christina did not occupy a "parental

role" in C.P.'s life. Rather, C.P.'s grandparents occupied that role, and she had spent the

great majority of her life in their custody and care. C.P. had frequent and loving contact

with Christina, but this was not enough to make that relationship so significant as to

outweigh the benefits that C.P. would gain from being adopted.

                                             19
       The record supports the trial court's conclusions. It is clear that Christina

maintained regular visitation and contact. However, after Christina's visitation was

changed to supervised visitation in December 2014, Christina's visitation with C.P.

consisted of approximately two hours of supervised visitation per week. Further, the

record discloses that between visits, Christina did not inquire of C.P.'s caregivers about

her well-being. Further, although C.P. appeared to enjoy her visits with Christina, the

social worker was of the opinion that the relationship between Christina and C.P. was not

a parent-child relationship. All of this supports the trial court's conclusion that despite

the consistent visitation between Christina and C.P., Christina simply did not occupy a

parental role in C.P.'s life.

       There is substantial evidence to support the conclusions that C.P. did not have "a

substantial, positive emotional attachment" to Christina of the kind that would outweigh

the well-being that C.P. would gain in a permanent, adoptive home, and that she would

not be greatly harmed by the severance of the relationship with Mother. (In re Autumn

H., supra, 27 Cal.App.4th at p. 575.) Therefore, substantial evidence supports the court's

finding that Christina did not satisfy the second prong of the beneficial parent-child

relationship exception. For these reasons, the juvenile court did not err in concluding that

the parental benefit exception to adoption was not applicable. (§ 366.26, subd.

(c)(1)(B)(i).)




                                              20
                                      IV.

                                  DISPOSITION

      The judgment is affirmed.



                                                AARON, J.

WE CONCUR:

BENKE, Acting P. J.

NARES, J.




                                      21